Case: 17-20296      Document: 00514432556         Page: 1    Date Filed: 04/17/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-20296
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                 Conference Calendar                            FILED
                                                                            April 17, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff - Appellee

v.

JAVIER XAIVER PERALES-MARINA, also known as Javier Perales, also
known as Jesus Xavier Pereales Marina, also known as Jesus J. Perales, also
known as Jesus Xaiver Perales-Marina, also known as Jesus Xaiver Perales-
Valdez, also known as Jesus Xaiver Perales Valdez, also known as Jesus Javier
Perales, also known as Javier Perales-Valdez, also known as Xaiver Perales,
also known as Xavier Peralez,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-509-1


Before DAVIS, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Javier Xaiver
Perales-Marina has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20296    Document: 00514432556     Page: 2   Date Filed: 04/17/2018


                                 No. 17-20296

v. Flores, 632 F.3d 229 (5th Cir. 2011). Perales-Marina has not filed a response.
We have reviewed counsel’s brief and the relevant portions of the record
reflected therein.   We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2